DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21, 23-24, 27, 29, 31-32, 35, 37, and 41-43 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
The amendments overcome Brockway as prior art, since Brockway uses a T-wave as a marker and does not use a QRS wave as a marker, and then also marking the P-wave and T-wave surrounding said QRS wave, nor suppressing or removing this one set of P-QRS-T to analyze for noise. The amendments also overcome similar systems and methods for analyzing ECG data for noise, including overcoming US 5,758,654 A, to Burton-Krahn, which teaches removing P, QRS, and T waves that are outside of a range, and not a single P-QRS-T as is being claimed, and overcoming US 5,469,858 A to Osborne, which teaches using P, QRS, and T waves as markers, but not a single P-QRS-T removal for noise analysis. 
Examiner has found that the instant claims are free of the prior art. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of pinpointing a single QRS wave in ECG data, marking the P-wave and T-wave that precede and follow said QRS wave, and then removing this one set of P-QRS-T from the ECG . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792